Case 7:19-mj-02884-UA Document 1 Filed 03/21/19 Page 1 of 5

w /";)<©

Sam§§d L.\Radmond

Assistant United States Attorney

Before: THE HONORABLE JUDITH C. MCCARTHY
United States Magistrate Judge

Southern District of New York _ H

--~---~ ----------- X §§ ;
UNITED STATES OF AMERICA : COMPLAINT
- v. - : Violation of

21 U.S.C. § 841

JADAIR NEWKIRK,
COUNTY OF OFFENSE:
ORANGE

Defendant.
.__.__.__. _______ ____._._X

SOUTHERN DISTRICT OF NEW YORK, SS.:

ANDREI PETROV, being duly sworn, deposes and says that
he is a Special Agent with the Federal Bureau of lnvestigation,
and charges as follows:

COUNT ONE
(Possession with Intent to Distribute a Controlled Substance)

l. On or about March 20, 2019, JADAIR NEWKIRK, the
defendant, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 84l(a)(l).

2. The controlled substance that JADAIR NEWKIRK, the
defendant, distributed and possessed with intent to distribute
was a mixture and substance containing a detectable amount of
heroin and a detectable amount of fentanyl,r in violation of
Title 21, United States Code, Section BQl{b)(l)(C).

(Title 21, United States Code, Section 841.)

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

3. l am a Special Agent with the Federal Bureau of
lnvestigation (“FBI”), and l have been personally involved in

 

CaSe 7:19-mj-02884-UA Document 1 Filed 03/21/19 Page 2 of 5

2
the investigation of this matter. This Affidavit is based upon
my personal participation in the investigation of this matter,
my conversations with law enforcement agents and others,
including detectives and officers with the Town of New Windsor
Police Department (“TNWPD”), the City of Newburgh Poiice
Department (“CNPD”), the Orange County Sheriff's Office
(“OCSO”), and the Orange County Drug Task Force (“OCDTF”), as
well as my examination of reports and records. From this
investigation, l have learned the following, among other things.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that l have learned during the course of my
investigation. Where the contents of documents and the actions,
statements, and conversations of others are reported herein,
they are reported in substance and in part, except where
otherwise indicated.

4. Since at least in or about December 2018, agents
and officers with the FBI and local law enforcement agencies
have been investigating JADAIR NEWKIRK, the defendant, for
narcotics trafficking in and around Orange County.

JADAIR NEWKIRK'S DECEMBER 26, 2018 ARREST

5. I have spoken to an officer with the Town of New
Windsor Police Department (“Officer-l”), who informed me, in sum
and substance and in part, the following:

a. On or about December 26, 2018, she was on
patrol in Orange County in her police car. According to
Officer-l, she observed a car with tinted windows (the
“Vehicle”) make a right-hand turn without signaling. Officer-l
followed the Vehicle; the Vehicle began to accelerate. Officer~
1 then observed the Vehicle fail to stop at a stop sign, so
Officer-l turned on her police lights and sirens. When the
Vehicle did not immediately stop, she called her dispatcher for
backup. The Vehicle continued to drive for nearly a quarter
mile until it stopped.

b. Officer-l approached the driver’s side of
the Vehicle and saw that there were three occupants ~ a driver,
a front passenger (the “Front Passenger”), and a rear passenger,

sitting on the driver's side. She began speaking with the
driver, who identified himself as JADAIR NEWKIRK, the defendant;
Officer-l smelled a strong odor of marijuana coming from the
Vehicle. NEWKIRK said he and the other occupants had been

 

 

CaSe 7:19-mj-02884-UA Document 1 Filed 03/21/19 Page 3 of 5

3
smoking marijuana. After further questioning by Officer~l,r
NEWKIRK agreed for Officer-l to search the Vehicle.

c. Around this time, the backup unit arrived.
Officer-l asked all of the occupants to exit the Vehicle. After
they did so, Officer-l and the backup officers patted down the
occupants; Officer-l patted down the person sitting in the rear
passenger seat, who identified himself (“CC~l”). As Officer-l
patted CC-l down, Officer-l observed a large wad of cash in CC-
1’s pants pocket. CCdl then ran away from the Vehicle and
became a fugitive. 1n the Vehicle's rear seat, Officer-l found
the identification card belonging to CC~l.

d. Officer~l then searched the Vehicle. On the
floor in front of the rear passenger seat, where CC-l had been
sitting before exiting the Vehicle, Officer~l found a bag. She
opened the bag, and found in it loose compressed white powder
and numerous glassine envelopes containing powder. Officer”l
and the other officers arrested NEWKIRK and the Front Passenger.

e. The compressed white powder and glassine
envelopes recovered from the bag in the Vehicle were taken to
the New Windsor Police Department Headquarters, where the
substances field-tested positive for the presence of heroin. 1
have spoken with law enforcement officers who weighed the loose
powder, who told me the powder weighed approximately 100 grams.
1 have also spoken with law enforcement officers who counted the
glassine envelopes, and counted more than 500 envelopes. Based
on my training, experience, and participation in this
investigation, 1 know that a glassine envelope of heroin
generally has about .025 grams of heroin. 1n total, between the
loose powder and glassine envelopes, 1 estimate that
approximately 115 grams of heroin were recovered from the bag
near where CC-l had been sitting in the Vehicle.

f. 1 have also learned from law enforcement
officers that a scale and empty glassine envelopes were
recovered from the backseat of the Vehicle. Based on my
training, experience, and participation in this investigation, 1
know that those items are commonly used to package heroin for
resale.

g. Upon their arrest, the Front Passenger told
law enforcement, post-Miranda, that neither the Front Passenger
nor NEWKIRK knew CC-l, and had simply picked him up on the
street. CC-l has been charged by federal authorities for the

 

Case 7:19-mj-02884-UA Document 1 Filed 03/21/19 Page 4 of 5

4
narcotics in the car. NEWKIRK was charged with state drug
charges based on the traffic stop, and is currently on state
bail.

JADAIR NEWKIRK'S MARCH 20, 2019 ARREST

6. 1 have spoken with officers with the Orange
County Drug Task Force, who told me that they had performed a
series of controlled purchases of narcotics from an individual
known to be selling narcotics (the “Seller”) during March 2019,
in various locations in Newburgh. These controlled purchases
were completed by calling a telephone number (the “Telephone
Number”), and then arranging to meet with the user of the
Telephone Number at a pre-arranged location. During each
controlled purchase, the Seller appeared to be the same man.
During these controlled purchases, an undercover officer
successfully purchased substances, later field-tested as

quantities of heroin, from the Seller. However, the Seller wore
a mask during the controlled purchases, so the officers could
not identify the man. From surveillance, however, the officers

were able to identify the car which the Seller used to drive to
the purchases, a white Toyota Camry.

7. 1 have spoken with an investigator with the
Orange County Drug Task Force (“lnvestigator~l”), and spoken
with another officer with the Town of New Windsor Poiice
Department (“Officer-Q”), who told me, in sum and substance and
in part, the following:

a. On or about March 20, 2019, the Orange
County Drug Task Force had the undercover officer call the
Telephone Number and arrange another meeting so that the
undercover could purchase narcotics.

b. Sometime soon afterwards, the undercover
officer working with the Orange County Drug Task Force drove to
the arranged meeting location in Newburgh. A man drove up in a
white Toyota Camry (the “Camry”). The man exited the Camry,
entered the undercover's car and exchanged a substance for money
from the undercover. The man then left the undercover’s car,
and entered back into the Camry. The man began driving, but was
followed by two cars with officers with the City of Newburgh
Police Department. The officers turned on their lights, in
order to stop the Camry and identify the man who had just sold
the undercover what was believed to be narcotics.

 

Case 7:19-mj-02884-UA Document 1 Filed 03/21/19 Page 5 of 5

5

c. The Camry thereafter accelerated and sped
away. An officer in one of the cars saw the man driving the
Camry throw something out of the window; that officer's car
stopped and found a package containing numerous glassines of
powder. The other car continued to follow the Camry. At some
point, the Camry stopped, and the driver exited and began
running. A few minutes later, he was stopped by the City of
Newburgh K-9 unit. Upon his arrest, he identified himself as
JADAIR NEWKIRK, the defendant. In a search incident to arrest,
law enforcement found the pre-marked money which had been used
by the undercover during the controlled purchase.

d. A law enforcement officer counted
approximately 500 glassines thrown out the window by NEWK1RK.
The powder in one of the glassines has field~tested positive for
the presence of an opioid, namely fentanyl-laced heroin. 1
believe, based on the weight, that the substance is
approximately 12.5 grams of fentanyl-laced heroin.

WHEREFORE, deponent respectfully requests that JADAIR NEWKIRK be
arrested and imprisoned or bailed, as the case may be.

A " 1 f
`1 /`_Nr 1
¢jé%%a%i@£{ !§:j§/KDL/
ANDREI PETROV
SP€Cial Aqent

Federal Bureau of lnvestigation

Sworh to before me this
grief day er narch, 2019

----- ruiz
THE HONORABLE JUDITH C. MC@ARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

_, r` _ ,j; _NM " )`/ /)/,.-
<’ "w<f> f” t !/',=‘ " / .._~.}'>%”

 

